UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1193



DAVID M. WILLIAMS,

                                            Plaintiff - Appellant,

          versus

CLAYTON C. CARTER, individually and as Asso-
ciate Judge for the Circuit Court of Queen
Anne's County and the Second Judicial Circuit
for the State of Maryland; GEORGE B. RASIN,
JR., individually and as Associate Judge for
Kent County and Chief Judge of the Second
Judicial Circuit for the State of Maryland,
                                           Defendants - Appellees,

          and


JOHN C. NORTH, II, individually and as asso-
ciate Judge for the Circuit Court for Talbot
County, and the Second Judicial Circuit for
the State of Maryland; TALBOT COUNTY, MARY-
LAND, a/k/a The County Council of Talbot
County, a municipal body corporate and
politic; JAMES WISE, individually and as
Associate Judge for the Circuit Court for
Caroline County and the Second Judicial
Circuit for the State of Maryland; CAROLINE
COUNTY, MARYLAND, a/k/a The Board of County
Commissioners for Carolina County, a municipal
body corporate and politic; DONALDSON C. COLE,
JR., individually and as associate Judge for
the Circuit Court for Cecil County and the
Second Judicial Circuit for the State of Mary-
land; CECIL COUNTY, MARYLAND, a/k/a Board of
County Commissioners of Cecil County, Mary-
land, a municipal body corporate and politic;
QUEEN ANNE'S COUNTY, a/k/a The Board of County
Commissioners for Queen Anne's County, Mary-
land, a municipal body corporate and politic;
JENNIFER BODINE; PHILIP C. FOSTER; WALLER S.
HAIRSTON; GAIL HANDLY; JERI BAKER; JOAN B.
TURNER; CHESAPEAKE PUBLISHING CORPORATION, a
Delaware corporation,

                                                        Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frank A. Kaufman, Senior District Judge.
(CA-85-3088-K)

Submitted:   May 16, 1996                  Decided:   June 3, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.

David M. Williams, Appellant Pro Se. Alvin Ira Frederick, ECCLESTON
& WOLF, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals from the district court's orders directing

a response to and granting defendants' motion for attorneys fees

and costs. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Williams v. Carter, No. CA-85-
3088-K (D. Md. Oct. 30, 1995 & Dec. 28, 1995). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  3